Citation Nr: 0734057	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-40 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
defective hearing, right ear.

2.  Entitlement to an increased (compensable) rating for acne 
vulgaris, residual scars.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied compensable ratings for the 
disabilities on appeal.

The May 2004 rating decision also granted service connection 
for tinnitus and assigned a 10 percent disability rating, and 
also denied service connection for left ear hearing loss.  
The veteran has not expressed disagreement with those issues.


FINDINGS OF FACT

1.  The veteran has right ear hearing loss manifested by no 
greater than level VII hearing acuity in the right ear.

2.  The veteran's service-connected acne vulgaris is 
manifested by remote superficial scarring of the face without 
one characteristic of disfigurement, and no active flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

2.  The criteria for a compensable evaluation for acne 
vulgaris, residual scars, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800-6 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in February 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.  VCAA notice was provided to the veteran prior 
to the initial adjudication.  Pelegrini.

As increased ratings for the disabilities on appeal are 
denied, the lack of notice regarding effective dates of 
awards is not relevant in this case.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

The veteran's claim for an increased rating for the 
disabilities on appeal was received in November 2003.

I.  Right ear hearing loss

Service connection was granted for defective hearing by a 
rating decision in August 1961, and a noncompensable 
evaluation was assigned and has remained in effect to the 
present time.  Service connection for left ear hearing loss 
is not in effect.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  If impaired hearing is service-
connected in only one ear, the nonservice-connected ear will 
be assigned a Roman numeral designation for hearing 
impairment of Level I.  38 C.F.R. § 4.85.

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b).

In February 2004 the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
90
60
85
90
LEFT
20
15
25
45
55

The diagnosis was a severe to profound mixed hearing loss in 
the right ear and a moderately severe high frequency 
sensorineural loss in the left ear.  VA audiology examination 
findings in February 2004 revealed that the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 81 
decibels in the right ear, with speech recognition ability of 
94 percent in the right ear.  The audiological findings 
correspond to a level II hearing in the right ear.  38 C.F.R. 
§ 4.85, Table VI.  Under Table VII, a designation of level II 
hearing in the right ear and level I hearing in the left ear 
yields a noncompensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In August 2005 the veteran underwent another VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
60
85
90
LEFT
25
20
30
50
55

The diagnosis was a reverse slope moderately severe to 
profound mixed hearing loss in the right ear and a normal to 
moderately severe sensorineural loss in the left ear.  VA 
audiology examination findings in August 2005 revealed that 
the average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 83 decibels in the right ear, with speech 
recognition ability of 90 percent in the right ear.  The 
audiological findings correspond to a level IV hearing in the 
right ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a 
designation of level IV hearing in the right ear and level I 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, as pure tone 
threshold levels were 55 dB or higher at each of the four 
frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz in 
February 2004 and August 2005.  The puretone threshold 
average of 81 decibels in February 2004, and 83 decibels in 
August 2005, each correspond to a level VII hearing in the 
right ear under 38 C.F.R. § 4.85, Table VIa.  Under Table 
VII, a designation of level VII hearing in the right ear and 
level I hearing in the left ear still yields a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the veteran's audiometry 
results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In short, a compensable evaluation for right ear hearing loss 
is not warranted.

II.  Acne

Service connection was granted for acne vulgaris by a rating 
decision in August 1961, and a 10 percent evaluation was 
assigned.  A March 1966 rating decision assigned a 
noncompensable rating that has remained in effect since that 
time.

Diagnostic Code 7828, pertaining to acne, provides that deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck or deep acne other 
than on the face and neck warrants an evaluation of 10 
percent.  An evaluation of 30 percent requires deep acne 
(deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck.  Superficial acne 
(comedones, papules, pustules and superficial cysts) of any 
extent, warrant a noncompensable rating.  Diagnostic Code 
7828 also provides that acne may be rated under Diagnostic 
Codes 7800-7805, depending on the predominant disability.  As 
deep acne has not been shown, the Board will consider other 
diagnostic codes.

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, warrants a 30 percent 
evaluation.

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion, are rated from 10 percent to 40 
percent, depending on the size of the area affected.  
Diagnostic Code 7801.

Scars, other than of the head, face or neck, that are 
superficial, and that do not cause limited motion, which 
affect an area of 144 square inches (929 square centimeters) 
or greater, warrant a 10 percent rating.  Diagnostic Code 
7802.

Unstable superficial scars will be rated as 10 percent 
disabling under Diagnostic Code 7803.  Note (1) indicates 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7804, superficial scars 
which are painful on examination will be rated as 10 percent 
disabling.  Under Diagnostic Code 7805, scars may also be 
rated on the basis of any related limitation of function of 
the body part they affect.

Under Diagnostic Code 7806 pertaining to dermatitis or 
eczema, where less than 5 percent of the entire body or 
exposed body areas are affected, and no more than topical 
therapy is required during the past 12-month period, a 0 
percent (i.e., noncompensable) rating is assigned.  In order 
for a 10 percent rating to be assigned, the evidence must 
show that at least 5 percent, but less than 20 percent, of 
the entire body or the exposed areas are affected, or it must 
show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  Where 20 to 40 percent of the entire body 
or exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  Where more than 40 percent of the entire 
body or exposed areas are affected or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period, a 60 percent rating is warranted.

At a March 2004 VA scars examination, the veteran complained 
of acne on his face which he described as intermittent with 
periodic flare-ups, although quiescent recently.  He 
indicated that he was not currently receiving treatment for 
his skin disability.  Physical examination revealed a few 
erythematous papules and old acneiform scarring of the face, 
with an exposed area of 20 percent, and a 3 percent total 
body surface involvement.  The assessment included acne 
vulgaris-inactive.

At a July 2005 VA scars examination, the veteran complained 
of residual scars from acne vulgaris.  He indicated that he 
was not currently using any medications to treat his scars.  
He also noted he no longer had flare-ups since his retirement 
as a meat cutter.  Physical examination revealed a depression 
of 1 (millimeter) mm in the central right cheek area, which 
was approximately 6 mm in length and 1.5 mm in width at its 
widest.  It was slightly shiny and depigmented.  The area was 
non-tender, non-fluctuant, and there was no keloid formation 
or edema.  It was not adherent.  The left mid cheek area was 
represented by several pitting lesions of 0.5 mm in depth, 
and these were nonconfluent and nonadherent.  They were 
slightly erythematous.  There was no tenderness, keloid 
formation, or edema, and none of the areas had any evidence 
of clinical instability; they were remote in appearance.  
After reviewing a frontal photograph, the examiner stated 
that a wrinkle line on the face could represent confluent 
pitting measuring approximately 1.75 inches in length and 2.5 
mm at its widest.  The impression was facial acne vulgaris, 
remote, with scarring.  Photographs of the affected areas 
accompanied the examination report.

The veteran's acne vulgaris residual scars affect the face, 
but are not shown to result in at least one characteristic of 
disfigurement to warrant a compensable evaluation under 
Diagnostic Code 7800.  The Board has considered the potential 
application of other diagnostic codes pertaining to scars.  
The veteran's acne vulgaris residual scars are also not shown 
to be unstable or tender and painful on objective 
demonstration to warrant a compensable evaluation under 
Diagnostic Codes 7803 and 7804.  The veteran's scars are not 
shown to be poorly nourished with repeated ulceration, are 
not shown to result in limitation of function; are not shown 
to be deep, cause limited motion; or exceed 144 square 
inches; and are not shown to be unstable to warrant a 
compensable evaluation under Diagnostic Codes 7801-7805, 
7828.

The Board observes that the March 2004 VA examination 
indicated that the veteran's acne vulgaris residual scars 
manifested 20 percent of the face, the exposed area affected, 
and as such, only 3 percent of total body surface 
involvement.  However, he has not been shown to have active 
skin disease, as contemplated under Diagnostic Code 7806, as 
his scars are noted to be remote, and he has reported no 
flare-ups since his retirement as a meat cutter.  Moreover, 
he does not require topical therapy.  As such, a compensable 
rating is not warranted under Diagnostic Code 7806.  

Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

An increased (compensable) rating for defective hearing, 
right ear is denied.

An increased (compensable) rating for acne vulgaris, residual 
scars, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


